Per Curiam.
The Lewis and Clark and Broadwater Counties Bar Association, together with the Honorable Victor H. Fall and the Honorable Lester H. Loble, Judges of the First Judicial District of the State of Montana, having presented to this court *604a Petition from which it appears that the rules of practice for the District Court of the First Judicial District promulgated by this court in the year 1915 are in need of revision to^ conform to the statutes now in force and effect, and the gradual changes in methods of practice and procedure which have occurred over the years since their adoption; that the reasons which prompted this court to issue said rules have long ceased to exist; and that the attorneys practicing before the courts in said judicial district have by resolution requested this court to permit the judges of the aforesaid judicial district to formulate and adopt rules for practice therein;
It is hereby ordered that the Judges of the First Judicial District of the State of Montana be, and they are hereby, authorized to formulate and adopt rules to govern practice and procedure in the courts of said judicial district as provided by section 93-502, R.C.M. 1947.
It is further ordered that at the expiration of thirty days from and after the publication of the rules so adopted, as provided by section 93-503, R.C.M. 1947, the rules heretofore promulgated by this court shall be repealed and of no force and effect.
MR. CHIEF JUSTICE HARRISON and MR. JUSTICES CASTLES, BOTTOMLY, ANGSTMAN and ADAIR, concur.